IN THE COMMONWEALTH COURT OF PENNSYLVANIA

MFW Wine Co., LLC, A6 Wine                  :
Company, and GECC2 LLC                      :
d/b/a/ Bloomsday Cafe                       :
                      Petitioners           :
                                            :
             v.                             :   No. 251 M.D. 2020
                                            :
Pennsylvania Liquor Control Board,          :
                       Respondent           :



                                        ORDER

             AND NOW, this 27th day of May, 2020, pursuant to this Court’s
authority under Pennsylvania Rule of Appellate Procedure 1701(b)(1) to clarify or
correct an order on appeal, it is hereby ORDERED that the Court’s Opinion and
Order filed on May 1, 2020,1 is AMENDED to correct a typographical error on
page 7 in footnote 9 of the Opinion. Specifically, the phrase “should not be
construed” is amended to read “should only be construed.” Footnote 9 of the
Opinion, subsequent to the amendment, now provides in its entirety:
             In addition to focusing on the General Assembly’s use of
             the word “may,” PLCB also directs the Court to the
             opening phrase of Section 1799.2-E of the Fiscal Code—
             “Notwithstanding the provisions of section 305”—as
             further support of its proffered construction. 72 P.S.
             § 1799.2-E. This language, however, is clearly used to
             indicate the General Assembly’s intent that what follows
             should only be construed to override conflicting
             provisions in Section 305(a) of the Liquor Code, if any.
             As noted above, the only possible conflict between the

      1
         Initially, the Court designated the Opinion and Order as an unreported Memorandum
Opinion and Order. By order dated May 7, 2020, the Court changed the designation to
“reported.”
             two sections is the compliance date by which PLCB must
             implement a procedure to process direct-delivery special
             orders.

In all other respects, the Court’s Opinion and Order remains intact, and a corrected
copy is attached.




                                          P. KEVIN BROBSON, Judge